    Case 8:20-cv-00287-JVS-KES Document 193 Filed 04/29/20 Page 1 of 6 Page ID #:14762



1      Thomas M. Biesty (NY Bar No. 4172896)
       (202) 326-3043 / tbiesty@ftc.gov
2
       Rhonda Perkins (VA Bar No. 75300)
3      (202) 326-3222 / rperkins@ftc.gov
       Andrew Hudson (DC Bar No. 469817)
4
       (202) 326-2213 / ahudson@ftc.gov
5      Roberto Anguizola (IL Bar No. 6270874)
       (202) 326-3284 / ranguizola@ftc.gov
6
       600 Pennsylvania Ave., NW, CC-8528
7      Washington, DC 20580
8
       Local Counsel
9      John Jacobs (CA Bar No. 134154)
       (310) 824-4300 / jjacobs@ftc.gov
10
       Federal Trade Commission
11     10990 Wilshire Blvd., Suite 400
       Los Angeles, CA 90024
12
       (310) 824-4380 (fax)
13
       Attorneys for Plaintiff
14
       Federal Trade Commission
15
16
                         UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18
       Federal Trade Commission,
19                                                 No. 8:20-CV-00287 JVS (KESx)
                   Plaintiff,
20
                                                   Opposition to Ex Parte Application to
21           vs.                                   Pay Non-Instructor Contractors
22
       OTA Franchise Corporation, et al.,
23
24                 Defendants.

25
26           Upon a substantial evidentiary showing, this Court found the Federal Trade
27     Commission (“FTC”) likely to prevail on its claims that Defendants defrauded
28     consumers out of substantial sums of money, and, accordingly, issued a

                                               1
    Case 8:20-cv-00287-JVS-KES Document 193 Filed 04/29/20 Page 2 of 6 Page ID #:14763



1      Preliminary Injunction (“PI”) restricting Defendants’ ability to spend their assets,
2      so as to preserve those assets for potential redress to injured consumers. Dkt. 130.
3      The PI permits the Corporate Defendants to make some limited payments to carry
4      on Online Trading Academy’s (“OTA”) business provided they can do so legally,
5      in compliance with the PI, and without impinging on the Court’s ability to grant
6      effective final monetary relief for consumers. Id.
7            Defendants now seek permission to pay approximately $135,000 to certain
8      non-instructor independent contractors for past wages. Dkt. 191. The Court should
9      reject Defendants’ attempt to compensate independent contractors for commissions
10     on deceptive sales made prior to the entry of the Temporary Restraining Order
11     (“TRO”), Docket No. 46, and the PI and to further dissipate assets frozen for
12     possible redress to consumers.
13                                        BACKGROUND
14           The PI allows Corporate Defendants to pay: (1) employees, other than
15     Defendants, their usual current salaries; (2) current monthly or other periodic
16     payments to independent contractors who serve as regular instructors; and (3)
17     certain other business expenses.
18           On April 13, Defendants filed an ex parte application for approval to pay
19     regular compensation to non-instructor independent contractors. Dkt. No. 153. The
20     FTC opposed Defendants’ request to pay an untold number of unidentified
21     independent contractors unspecified amounts. Dkt. No. 158. The Court denied
22     Defendants’ application without prejudice to a showing of the specific services
23     such contractors perform, and the relationship of the services to the production of
24     income for OTA. Dkt. No. 170.
25           Defendants now file their sixth application seeking payments using the
26     Court’s ex parte procedures. Dkt. Nos. 92, 139, 140, 153, 180, 191.1 Defendants
27      1
           The Court requires that parties use ex parte applications for “extraordinary
28     relief only.” Defendants claim ex parte relief is warranted because payment of back
       pay to these independent contractors is critical to OTA producing income in the
                                                  2
    Case 8:20-cv-00287-JVS-KES Document 193 Filed 04/29/20 Page 3 of 6 Page ID #:14764



1      request that the Court authorize payments “presently owed” totaling $135,386.50
2      to regular independent contractors who are not “instructors,” including $109,263 to
3      33 preview event presenters, $12,623.50 to eight online classroom teachers, and
4      $13,500 to two website developers. Dkt. No. 191-1 at 3-4. Defendants also request
5      to make regular payments to these individuals going forward.
6            Defendants seek to allow the Corporate Defendants to make additional hefty
7      payments from frozen funds, including for sales that were tainted by deception.
8      The Court should reject this request, or, at the least, sharply limit it, including by
9      denying payments for activities related to pre-TRO sales.
10                                         ARGUMENT
11           The bulk of payments for which Defendants seek to release frozen funds
12     ($109,263) is to “free class presenters” who sell OTA’s services to consumers at
13     “Preview” events. Dkt. 191-1 at 2. According to Defendants, in order for OTA to
14     produce critical income going forward, OTA must pay these salespeople amounts
15     they are “presently owed.” Id.
16           Preview Events were live sales presentations Defendants used to induce
17     consumers to purchase a longer sales presentation called the Market Timing
18     Orientation (“MTO”). Dkt. 31 at 4-6. Defendants used Preview Events and MTOs
19     to close sales for Defendants’ more expensive packages of courses. Id. at 16. These
20     presentations contained numerous earnings claims and the presenters received
21     commissions on sales made at these events. Id. at at 4-6 and footnote 16. These
22     sales events have led tens of thousands of consumers to pay millions of dollars
23     based on Defendants’ false and unsubstantiated claims.
24           The requested payments to these presenters for amounts “presently owed”
25     are presumably for commissions on sales made to consumers prior to the entry of
26     the TRO. Defendants have not shown otherwise. The Court found that the FTC
27
28     future. Dkt. No. 191 at 4. To the FTC’s knowledge, OTA has not yet resumed sales.
       The request for this backpay is not an emergency.
                                                3
    Case 8:20-cv-00287-JVS-KES Document 193 Filed 04/29/20 Page 4 of 6 Page ID #:14765



1      demonstrated, in part, by “documentation of Defendants’ advertisements and live
2      sales events” that Defendants made false or unsubstantiated claims and that the
3      FTC is likely to prevail on the merits. Dkt. 130 at 3-4. Salespeople who
4      participated in inducing consumers to purchase Defendants’ courses using
5      deceptive claims should not be compensated from funds preserved for injured
6      consumers.
7            Defendants also argue that these individuals must be paid going forward to
8      produce critical income for OTA. It is not clear from Defendants’ application how
9      OTA will utilize these salespeople going forward. As Defendants admit in their
10     business plan briefing, there is a business slowdown everywhere due to COVID-
11     19, Dkt. 190-2 at 4, and restrictions remain on holding in-person events.2 To date,
12     Defendants’ sales had been driven almost entirely by live sales events, including
13     the Preview Events. Neither Defendants’ application nor their business plan
14     explains how they will generate sales going forward, much less show that the
15     presenters they seek to pay will be necessary to those efforts.
16           Defendants have argued that OTA can continue doing business while
17     operating in full compliance with the law and this Court’s orders. On the strength
18     of those representations, the Court carved out exceptions to the asset freeze in the
19     PI, which allow Corporate Defendants to pay certain employees, independent
20     contractors, and business expenses. Dkt. 130 at 13. However, since entry of the
21     TRO on February 25, Docket No. 46, Defendants have spent more than $2.7
22     million of frozen funds on various purported business expenses, apparently without
23     generating any revenue. Dkt. 192-1, ¶¶ 6-11. At the Court’s request, Defendants
24     recently submitted a business plan. But that document does not discuss Defendants’
25     strategy to generate income (or if there is one), much less how they can bring in
26     sufficient income to cover their large expenditures going forward. Dkt. No. 190. In
27
        2
28        https://covid19.ca.gov/stay-home-except-for-essential-needs/ (California stay-
       at-home order)(last visited April 29, 2020).
                                                 4
    Case 8:20-cv-00287-JVS-KES Document 193 Filed 04/29/20 Page 5 of 6 Page ID #:14766



1      short, the evidence does not suggest that OTA can operate legally and profitably.
2      Their ongoing spending only diminishes the limited funds preserved for consumer
3      redress. The Court should reject yet another attempt by Defendants to dissipate a
4      substantial portion of the assets that should be preserved for redress to injured
5      consumers, particularly for payments to presenters who were involved in
6      perpetuating Defendants’ deceptive scheme prior to the TRO.
7                                        CONCLUSION
8            For the above reasons, the Court should deny the relief sought in
9      Defendants’ application or, at minimum, limit payments to activities not related to
10     sales made to consumers prior to the entry of the TRO, and those shown to be
11     necessary to current operations (if any).
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
    Case 8:20-cv-00287-JVS-KES Document 193 Filed 04/29/20 Page 6 of 6 Page ID #:14767



1                                               Respectfully submitted,
2
                                                ALDEN F. ABBOTT
3                                               General Counsel
4
5           Dated: April 29, 2020                 /s/ Rhonda Perkins
                                                Thomas M. Biesty
6
                                                Rhonda Perkins
7                                               Andrew Hudson
                                                Roberto Anguizola
8
                                                Federal Trade Commission
9                                               600 Pennsylvania Ave., NW
                                                Mailstop CC-8528
10
                                                Washington, DC 20580
11                                              (202) 326-3043 / tbiety@ftc.gov
                                                (202) 326-3222 / rperkins@ftc.gov
12
                                                (202) 326-2213 / ahudson@ftc.gov
13                                              (202) 326-3284 / ranguizola@ftc.gov
14
                                                John Jacobs
15                                              Federal Trade Commission
                                                10990 Wilshire Boulevard, Suite 400
16
                                                Los Angeles, California 90024
17                                              (310) 824-4300 / jjacobs@ftc.gov
18
                                                Attorneys for Plaintiff
19                                              FEDERAL TRADE COMMISSION
20
21
22
23
24
25
26
27
28

                                            6
